internal_revenue_service p o box cincinnati oh number release date date date legend t trustee y scholarship program z administrator c location dear department of the treasury employer_identification_number contact person - id number contact telephone number uil we have considered your request for advance approval of your grant-making programs under sec_4945 g of the internal_revenue_code dated date our records indicate that you were recognized as exempt from federal_income_tax under sec_501 of the code and that you are classified as a private_foundation as defined in sec_509 you have previously requested advance approval for your grant-making program called y and you have received approval in a letter dated date you have notified us that you have made a substantial change to your program specifically you have amended your trust instrument to remove the provisions prohibiting certain members of the community from receiving scholarship funds from y this letter supersedes the provisions of the letter dated date cited above is to provide scholarships to certain academically qualified graduates of the purpose of y high schools in c who attend or desire to attend a college or university in c and who are in need of financial assistance applicants must be residents of c and be high school seniors enrolled in a high school in c applicants must have a cumulative grade point average gpa of on a scale through the latest fall term and a combined sat score of or a composite act score of in addition the applicant’s parents must have a household adjusted_gross_income not exceeding dollar_figure z facilitates the administration of the scholarship program for t the program’s trustee the procedures are subject_to the governing documents of y and all applicable law which shall control in the event of any inadvertent conflict name ein z prepares and mails memos and flyers to the guidance counselors at all high schools both public and private in c students wishing to apply online will be instructed to go to t’s website students must contact z to submit paper applications guidelines and instructions for completing the application are on the website and are included with the paper application applicants must submit official transcripts with grades cumulative gpa and sat act scores posted through the latest fall semester if the school does not post sat act scores it is the responsibility of the applicant to provide z with a copy of scores from the college entrance examination board specifically naming y the applicants must also submit a letter of recommendation from a teacher and a personal statement explaining why the scholarship is important to the applicant including college and career plans if known the following also must be attached a document signed by the applicant listing academic honors leadership and community services a signed copy of their parents’ federal tax form_1040 page sec_1 and only and w-2 forms for each parent for the most recent year that these forms were filed z will review applications after the deadline for receipt of application materials has passed and will contact applicants if any items are missing if an email address is on the application a message will be sent by email applicants without email addresses will receive one postcard regarding the missing materials failure to provide the missing materials within the designated time frame will result in an incomplete application incomplete applications will not be considered for scholarships t delegates to z a selection committee to review all semi-finalist applications and make recommendations to z the scholarship selection committee known as the awards advisory committee shall be comprised of three persons at all times the members of the awards advisory committee are selected from a pool of persons who have worked or are working in the field of education each committee member must sign a conflict of interest policy at least annually and disclose all potential conflicts of interest as they may arise the awards advisory committee serves for a period of time at the discretion of t the awards advisory committee shall give consideration to the respective ability educational goals career ambitions and relative financial need of the applicants as deemed appropriate selections are based on information received from the completed applications and the additional materials decisions of the committee are final and justification for recipient selection s by the awards advisory committee z’s staff or the employees of t will not be disclosed under any circumstances each year t advises the awards advisory committee as to the amount of funds available for scholarships the awards advisory committee reviews the applications determines the number of scholarships that shall be awarded determines the amount of each scholarship and recommends to t which students should receive scholarships no scholarship may be awarded to any individual who is related by blood adoption or marriage to any member of the awards advisory committee or any disqualified_person of y as defined in internal_revenue_code sec_4946 as a first cousin or nearer relative scholarships shall be awarded on an objective non-discriminatory basis with neither race creed color sex age religion national origin nor disability being considered name ein z will review the applications of successfully screened applicants and prepare a summary report for the awards advisory committee the committee will notify z in writing of the names of those recommended to receive the scholarships z will provide the information to t t then selects the scholarship recipients once final approval has been given z will notify the high school guidance counselors if they have winners from their schools and send award letters to the winners with detailed information about the scholarship unsuccessful candidates will be notified scholarship recipients may attend any accredited public or private two or four year colleege or university or technical college located in c t pays the scholarship proceeds for the benefit of the recipient directly to the educational_institution that the recipient attends or desires to attend t provides a letter to each educational_institution specifying that the educational institution’s acceptance of the scholarship proceeds constitutes the educational institution’s agreement to refund any unearned portion of a scholarship if the recipient fails to meet any term or condition of the scholarship program and to notify t if a scholarship recipient fails to meet any term or condition of the scholarship program individual scholarship awards are limited to up to one-half of the standard fees of the institution selected by the individual for tuition room and board the amount of this award will be reduced by the excess of other awards over one-half the total of tuition room and board checks will be issued directly to the college or university upon receipt of a grade report transcript and a payment form each semester recipients are required to access the payment form from t’s website recipients must sign the form and submit it to their college or university to certify their enrollment and forward to the scholarship director for payments failure to submit the required materials will result in the permanent loss of the scholarship unused funds must be returned to y the scholarship may be renewed for three additional years or until a bachelor’s degree is awarded whichever is earlier current recipients will receive information on the renewal process from z the scholarship will be renewable based on passing grades in all academic subjects one f on a transcript will result in the loss of the scholarship beginning with the following semester records will be maintained that include information used to evaluate the qualifications of potential grantees the identification of the grantees including any relationship of any grantee to t z or a disqualified_person of y the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the scholarship program the number of scholarships awarded each year the amount of each scholarship and the number and amount of scholarships that will be awarded in future years will vary depending on the required amount the required amount is the net_income of y or if greater the amount that must be distributed to enable y to satisfy the internal_revenue_code section minimum distribution requirement after taking into account administrative expenses and qualifying_distribution carry forwards in the event of malfeasance breach of traditional conduct failure to provide requested materials or conduct involving moral turpitude a scholarship may be terminated at any time within the discretion of the awards advisory committee and concurrence of t whose decisions shall be final and binding name ein sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation performed activities that the grants are intended to finance plans to obtain reports to determine whether the grantees pa p é based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection name ein committee or for a purpose that is inconsistent with the purpose described in sec_170 of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to subsequent award programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized therefore you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent - you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely yours robert choi director exempt_organizations rulings and agreements
